ANSTEAD, Judge,
specially concurring:
I concur in the majority’s affirmance of the trial court’s denial of appellant’s motion for post-conviction relief. However, I note from the limited record before us that there may be an issue, not properly raised by the appellant in the motion filed in the trial court, as to whether appellant was in actual possession of a firearm so as to authorize the mandatory minimum sentencing provisions of Section 775.087(2), Florida Statutes (1977). See Brown v. State, 358 So.2d 92 (Fla. 4th DCA 1978). If there is such an issue it must be raised by a proper motion for post-conviction relief in the trial court.